     Case 2:18-cv-00067-BR Document 27 Filed 10/29/18                Page 1 of 2 PageID 106


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

ZACHARY BAILEY, Individually                      §
and On Behalf of All Others Similarly             §
Situated,                                         §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §           2:18-CV-67-BR
                                                  §
AMARILLO PASTA, LLC d/b/a                         §
MACARONI JOE’S, and                               §
HAWKMON RESTAURANT                                §
MANAGEMENT, INC. d/b/a                            §
PRG MANAGEMENT,                                   §
                                                  §
        Defendants.                               §


     ORDER GRANTING AGREED MOTION FOR CONDITIONAL CERTIFICATION
               AND NOTICE TO POTENTIAL CLASS MEMBERS

        Before the Court is the parties’ Agreed Motion for Conditional Certification and Notice

to Potential Class Members (“Motion”). The Court, having considered the Motion, is of the

opinion the Motion should be, and hereby is, GRANTED. The Court conditionally certifies this

matter as a collective action, and ORDERS as follows:

        Within ten (10) days of the entry of this Order, Defendants shall deliver to Plaintiff’s

counsel an electronic database that contains the names, last known mailing addresses, and the

first four digits of the Social Security Numbers of all persons employed by Defendants in the last

three years at Macaroni Joe’s whose hourly rate during any workweek was less than the

applicable minimum wage (the “Potential Class Members”). Plaintiff’s counsel shall use this

information to provide notice to Potential Class Members as described in the Motion.
  Case 2:18-cv-00067-BR Document 27 Filed 10/29/18                   Page 2 of 2 PageID 107


       Notice and Consent forms are attached to the Motion as Exhibits “A” and “B.” The

Court approves the form and content of the Notice. The Court also approves dissemination of

the Notice and Consent via mail. The Potential Class Members shall be provided until thirty (30)

days after the date the Notice was mailed to return a Consent form opting in to this litigation.

       IT IS SO ORDERED.

       ENTERED October 29, 2018.




                                              Page 2 of 2
